Citation Nr: 1641492	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for the service-connected lumbar spondylosis with spinal stenosis, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for the service-connected right lower extremity radiculopathy, evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for the service-connected left lower extremity radiculopathy, evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Jurisdiction was subsequently transferred to Anchorage, Alaska.

The Veteran requested a hearing before a Veterans Law Judge at the RO and was scheduled for a Board hearing on June 10, 2009.  However, he subsequently cancelled his hearing request and requested that his file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2015).

The claims were remanded for further development in December 2012 and July 2015.

FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to reflect that the Veteran's service-connected lumbar spondylosis with spinal stenosis manifests in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or doctor-prescribed incapacitating episodes during any 12 month period.

2.  The Veteran's service-connected right lower extremity lumbar radiculopathy was, at its worst, manifested by mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected left lower extremity lumbar radiculopathy was, at its worst, manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected connected lumbar spondylosis with spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5299-5243 (2015).

2.  The criteria for an initial rating in excess of 10 percent for the service-connected right lower extremity lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial rating in excess of 10 percent for the service-connected left lower extremity lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Additional letters were sent in October 2007 and October 2008.  The October 2008 letter also contained additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was most recently readjudicated in the November 2015 SSOC.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims (i.e., Social Security Administration records) and affording the Veteran three VA examinations.  As indicated by the discussion below, these examinations are adequate to decide the claims.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  The AOJ complied with the Board's remand instructions in December 2012 and July 2015.  The Board will therefore proceed to the merits of the claims for increased rating for lumbar spine spondylosis and bilateral lower radiculopathy.

II. Lumbar Spine Spondylosis

Disability evaluations are determined by evaluating the extent to which a Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the increased rating claim at issue in this case was filed in 2007 and there is therefore a lengthy appeal period.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the 20 percent rating is proper.

The Veteran's lumbar spine spondylosis is rated under 38 C.F.R. § 4.71a, DCs 5299-5243.  DC 5243 is applicable to intervertebral disc syndrome.  All disabilities of the spine, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  Under this general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS).  Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  As shown below, there has been no ankylosis of the entire thoracolumbar spine or incapacitating episodes with prescribed physician bed rest during the pendency of the claim.

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to considering range of motion findings, the Board must also evaluate evidence of a Veteran's inability to perform "normal working movements" with "strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (citing 38 C.F.R. § 4.40).  For rating purposes, all "possible manifestations" of functional loss must be evaluated, and one such manifestation cannot be evaluated to the exclusion of others.  See Mitchell, 25 Vet. App. at 36-37; 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled").  The Mitchell Court also held that pain "may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. at 38 (quoting 38 C.F.R. § 4.40).  The Court reiterated "that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id. at 43.

Here, the Board finds that the preponderance of the evidence is against the award of an increased rating.  VA treatment records from Southeast Alaska Regional Health Consortium (SARHC) reflect treatment and pain management for his lumbar spondylosis with spinal stenosis.  The range of motion of the Veteran's thoracolumbar spine did not more nearly approximate flexion to 30 degrees, even considering the additional functional loss caused by pain and other factors during normal working movements and on flare-ups as well as on examination.  During the pendency of the claim, the Veteran has undergone three VA spine examinations-in May 2007, November 2008, and February 2013 DBQ.  Each examiner gave the range of motion figures, as well as, findings relating to functional loss due to pain and other factors.  On the May 2007 VA examination, flexion was to 70 degrees with pain starting at 60 degrees.  The November 2008 VA examination reflects flexion of 80 degrees.  The February 2013 VA examination reflects forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.

During the May 2007 VA examination, he reported symptoms of chronic back pain that radiated into both legs with the right being worse than the left.  He rated his pain a nine on a scale of one to ten (with one being the least level of pain, and ten being the highest).  He wore a back brace.  The examiner noted that he had prior imaging studies documenting multi-level degenerative disc disease without focal significant disc protrusion.  He reported symptoms of fatigue, decreased motion, stiffness weakness spasms, and pain with weekly flare-ups lasting 1 to 2 days.  He did not have any incapacitating episodes of intervertebral disc syndrome within the past 12 months.  Upon physical examination, the findings reported evidence of spasm, guarding, pain with motion, and tenderness.  The examiner noted that the muscle spasm and/or localized tenderness and guarding were severe enough to result in an abnormal gait or abnormal spinal contour.  He had slightly decreased muscle strength in the right lower extremity, but reflexes were shown to be normal.  It was noted that sensory testing was not reported during the examination.  The strength and reflex testing on the left leg showed normal results.  There was no ankylosis and the active range of motion for the thoracolumbar spine was reported as follows: forward flexion to 70 degrees with pain beginning at 60 degrees; extension to 20 degrees with pain bilateral flexion to 20 degrees with pain; and bilateral rotation to 20 degrees.  The examiner noted that there was evidence of pain, fatigue and lack of endurance with repetitive movement, but there was no further reduction in motion beyond what was reported above.  He had positive findings on straight leg raising on the right, but not on the left.  The imaging studies confirmed the presence of degenerative changes and spondylosis in the thoracolumbar spine.  There was no bladder or bowel impairment.  He was diagnosed with multi-level degenerative joint disease of the lumbar spine and bilateral lumbar radiculopathy.

The Veteran underwent another VA examination in November 2008.  During the evaluation, he stated that his disability had worsened since his last examination, and described a sharp, constant pain over the lumbar spine and paraspinal muscle region, which, on a scale of one to ten (with one being the least level of pain, and ten being the highest), he rated as a nine.  According to the Veteran, the pain radiated throughout both lower extremities and feet on a daily basis.  He denied spontaneous flare-ups of pain or symptoms of paresthesia in the lower legs, but did add that he used a back brace which provided partial relief, and could only walk a little over a mile, and stand for 15 to 20 minutes before he had to rest.  There were no incapacitating episodes.  He had steroid injections without relief of the pain.  Upon physical examination, the examiner noted that the Veteran ambulated well with "full stride" and described his spinal curvature and posture as normal.  According to the examiner, the Veteran walked with an antalgic gait, and did not use any assistive devices to help him ambulate.  The results of the range of motion exercises demonstrated that he had forward flexion to 80 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  While the examiner observed objective evidence of pain and lack of endurance, as well as limitation of motion after repetitive movement, he did not detect any signs of fatigue or instability upon repetition of the range-of-motion exercises.  With regard to ADLs (activities of daily living), disabilities mildly impaired chores, shopping, recreation, traveling, and bathing; moderately impaired exercising; and severely impaired sports.

In a February 2013 DBQ (Disability Benefits Questionnaire), the Veteran was diagnosed with lumbar strain, degenerative disc disease multiple levels, and minimal spondylolisthesis.  He stated he had low back pain that radiated into either the right anterior leg or the left anterior leg to the knee usually not both.  The pain was constant and daily in the low back.  The treatment had been epidurals in the past.  He also takes medication.  The Veteran stated that he had flare-ups of pain that keep him in bed about 6 times a year for 3-7 days.  The results of the range of motion exercises demonstrated that he had forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  He did not have additional limitation in ROM of the thoracolumbar spine (back) following repetitive-use testing, but had functional loss (less movement than normal and pain on movement).  There were also findings on the VA examinations regarding pain and other factors noted in 38 C.F.R. §§ 4.40 and 4.45.  For example, there was no localized tenderness or pain to palpation for joints, guarding or muscle spasms.

The SSA determined that the Veteran was disabled on March 1, 2007 with a diagnosis of osteoarthrosis and allied disorders.  The treatment records of file were duplicate of the VA treatment records.  The Veteran reported that his back pain affected his ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs, and complete tasks.  He could walk 1/4 of a mile or less.

The above evidence reflects that flexion of the Veteran's thoracolumbar spine was greater than 30 degrees on each examination, including after repetitive motion testing.  Although the Veteran experienced pain throughout range of motion and lack of endurance that have caused additional limitation of motion and functional loss, the question before the Board is whether, considering all of the above range of motion studies, as well as the pain and other symptoms experienced by the Veteran on examination, during normal working movements, and during flare-ups, his overall disability picture has more nearly approximated the flexion to 30 degrees or less listed in the criteria for a 40 percent rating in the general rating formula.

In answering this question, the Board has considered VA's regulation indicating that the disability ratings in the Rating Schedule take into account some variations in the degree of disability due to temporary exacerbations.  See 38 C.F.R. § 4.1  ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  VA regulations also indicate that changes in medical findings are to be addressed in a manner that will "produce the greatest degree of stability of disability evaluations consistent with the laws and [VA] regulations governing compensation."  38 C.F.R. § 3.344(a) (entitled "Stabilization of disability evaluations").  Stabilization applies to "treatment of intercurrent diseases and exacerbations...."  Id.  (Emphasis added.) During the pendency of this appeal, which covers a 9-year period, the range of motion of the Veteran's thoracolumbar spine was well above 30 degrees even after repetitive motion testing.

Notwithstanding that the range of motion findings including after repetitive motion testing were above 30 degrees flexion, the Board must consider the degree of functional limitation that would be expected due to pain and other factors both during normal working movements and during flare-ups.  The above evidence reflects that he experienced significant pain and lack of endurance during range of motion testing, during normal working movements, and during flare-ups, and these limited his range of motion.  The dispositive issue in this case is whether these additional functional limitations caused his overall disability picture to more nearly approximate the 30 degrees or less of flexion warranting a 40 percent rating rather than the flexion between 30 and 60 degrees or other symptoms warranting a 20 percent rating under the general rating formula.  The Board finds that they do not. 

Based on the orthopedic manifestations, for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.  This is not a situation where range of motion borders on the criteria for the next higher rating; rather, flexion of the thoracolumbar spine was well within and even above the flexion of 30 to 60 degrees warranting only a 20 percent rating under the general rating formula.  The additional functional limitations, although significant, do not equate to a reduction in flexion that would be closer to 30 degrees flexion.  Moreover, although there was pain throughout the range of motion on some examinations, and the Veteran experiences significant, constant, daily pain, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. at 43.  Additionally, the criteria for rating the spine specifically contemplate pain.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).

In addition, the VA examination reports and treatment records reflect that there was no ankylosis or incapacitating episodes warranting a higher rating under the general rating formula or formula for rating IVDS based on incapacitating episodes.  Lack of incapacitating episodes (as defined in Note 1 to the formula for rating IVDS) was noted on March 2007 and November 2008 examinations.  Although the Veteran described incapacitating episodes in the February 2013 VA examination ("flare-ups of pain that keep him in bed about 6 times a year for 3-7 days), a physician did not prescribe bed rest.  Similarly, lack of ankylosis was noted on the VA examinations.  Further, the fact that the Veteran's back has movement at the times of all VA examination is additional evidence that there is no ankylosis of the spine.

There is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  While there are complaints of spasm, guarding pain with motion, and tenderness, competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Further, any functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a 40 percent evaluation have not been met.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spondylosis with spinal stenosis, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that a rating greater or less than 20 percent would be warranted.  Hart, 21 Vet. App. at 505. 

Accordingly, the Board finds that an increased rating in excess of 20 percent for the service-connected lumbar spondylosis with spinal stenosis is not warranted.

III. Right and Left Lower Extremity Lumbar Radiculopathy

The Veteran is seeking initial evaluations in excess of 10 percent for his service-connected bilateral lower extremity radiculopathy.

The Veteran's right and left lower extremity radiculopathy is evaluated under the criteria of Diagnostic Code 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating, and complete paralysis warrants an 80 percent rating.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Schedule of Ratings, Diseases of the Peripheral Nerves.

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

VA treatment records from SARHC reflect treatment and pain management for bilateral lower extremity radiculopathy.  A March 2007 neurologic examination reflects a normal gait.  The Veteran was able to flex and touch his toes with pain.  His straight leg raising was negative.  There was normal pulsation throughout both legs and the posterior tibial and popliteal pulses were normal as were the dorsalis pedis bilaterally.  There was no muscle atrophy and straight leg raising was negative.  His deep tendon reflexes sensory and motor modalities were normal.

The Veteran underwent VA examination for his spine in November 2008.  During the evaluation, the Veteran stated, in part, that his pain radiated throughout both lower extremities and feet on a daily basis.  He denied spontaneous flare-ups of pain or symptoms of paresthesia in the lower legs.  Upon evaluating the Veteran's neurological symptoms, the examiner noted that the Veteran's motor strength was 5/5 in all muscular groups, and described his sensation to pinprick, touch, vibration and positioning in all four extremities as intact.  The straight leg raising test was also shown to be normal, and the examiner described his tandem and reverse tandem gait as normal.  According to the examiner, while the Veteran had a normal heel and toe gait in the right lower extremity, his heel and toe gait in the left lower extremity was normal "with moderate difficulty due to [his] hip condition."  The examiner detected no signs of ataxia in any of the four extremities. 

A June 2009 statement from Dr. R.W. noted an MRI study of his spine revealed stenosis L-2 to L-5 with multi-level degenerative disk disease.  Plain films show compression at T-11, degenerative changes C4-6 and an uncovertebral articulation producing a bony spur into the right C5-6 foramen.  A May 2010 EMG (electromyography) was abnormal which showed electrophysiologic evidence of multi-level radiculopathy.  A September 2010 VA treatment record reflects he received epidural steroid injections.

A July 2011 treatment record from L.K. reflects multiple disc protrusions at L-4 to L-5 and L5/S1 with other levels that showed more minor protrusions and degenerative changes.  An EMG conduction study showed abnormalities at the lower 3 levels.

In a February 2013 DBQ (Disability Benefits Questionnaire) for his spine, he stated he had low back pain that radiated into either the right anterior leg or the left anterior leg to the knee, but usually not both.  The sensory examination (sensation to light touch testing) was normal for the upper anterior thigh, thigh/knee, leg/ankle, and foot/toes.  Straight leg raising test was negative.  The examiner stated that the severity of radiculopathy was mild.  There was no other neurologic abnormalities or findings related to a thoracolumbar spine.

A February 2013 DBQ for peripheral nerves reflects that he was diagnosed with lumbar spine radiculopathy.  Muscle strength testing was 5/5 for the ankle plantar and dorsiflexion.  The reflex examination shows 2+ for the ankle.  The sensory examination was normal for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran's gait was abnormal (flat feet with pronation).  The following nerve tests were normal: external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural, internal saphenous nerve, obturator nerve, external cutaneous of the thigh.  Further, functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

Based on a review of the record, the Board finds that the Veteran's bilateral lower extremity lumbar radiculopathy is appropriately compensated by an initial 10 percent disability evaluation.  The evidence of record reflects that he, at worst, has mild incomplete paralysis of the sciatic nerve of the bilateral lower extremity.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating under Diagnostic Codes 8520.  A higher evaluation of 20 percent is not warranted in this instance because the evidence of record does not indicate that he has moderate incomplete paralysis of the sciatic nerve of his bilateral lower extremities at any time during the appeal period.  After considering the relevant medical evidence and his lay statements, the Board finds that the evidence of record does not establish that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments during the rating period in question.  As such, a higher rating is not available under Diagnostic Code 8520 for the Veteran's bilateral lower extremities.

The Board has also considered whether initial evaluations in excess of 10 for the bilateral lower extremities under other potentially applicable Diagnostic Codes used in rating diseases of the peripheral nerves.  The evidence of record reflects that the Veteran has mild incomplete paralysis of the femoral nerve of the bilateral lower extremities.  Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating under Diagnostic Codes 8526.  A higher evaluation of 20 percent is not warranted in this instance because the evidence of record does not indicate that the Veteran has moderate incomplete paralysis of the femoral nerve of his lower extremities at any time during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015). 

After considering the evidence of record, the Board finds that Diagnostic Codes 8520 and 8526 provide the appropriate rating criteria for the manifestations of the Veteran's lower left and right extremity lumbar radiculopathy.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left and right upper extremity lumbar radiculopathy, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an initial rating greater or less than 10 percent would be warranted for the lower extremity lumbar radiculopathy.  Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected right and left lower extremity lumbar radiculopathy is not warranted.

IV.  Other Considerations

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the assigned ratings for his service-connected lumbar spine disorder and bilateral lower extremity lumbar radiculopathy.  38 C.F.R. § 3.321(b) (2015).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's spine disorder is evaluated under the diagnostic criteria of the General Rating Formula, and the Board finds that this rating criteria specifically contemplates the level of occupational and social impairment caused by each disorder.  38 C.F.R. § 4.71a.  During the course of the appeal, the lumbar spine was manifested by limitation of flexion ranging from 30 to 80 degrees and complaints of pain on motion.  There was no muscle atrophy, muscle spasms, guarding, ankyloses of the spine, or intervertebral disc syndrome with incapacitating episodes. 

The Veteran's bilateral lower extremity lumbar radiculopathy is evaluated under the criteria of Diagnostic Code 8520 for paralysis of the sciatic nerve.  The Board finds that this rating criteria specifically contemplates the level of occupational and social impairment caused by his bilateral lower extremity peripheral nerve disorder.  38 C.F.R. § 4.124a.  During the course of the appeal, the Veteran's lumbar radiculopathy of the right and left lower extremity was manifested, at its worst, by mild incomplete paralysis of the sciatic nerve.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his back disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.


ORDER

Entitlement to an increased rating for the service-connected lumbar spondylosis with spinal stenosis, currently evaluated as 20 percent disabling, is denied.

Entitlement to a higher initial rating for the service-connected right lower extremity radiculopathy, evaluated as 10 percent disabling, is denied.


Entitlement to a higher initial rating for the service-connected left lower extremity radiculopathy, evaluated as 10 percent disabling, is denied.





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
Department of Veterans Affairs


